Per Curiam:
On the issues of fraud and mental incapacity tendered by the pleading, we find that the evidence fully sustains the conclusion of the trial justice. The purpose and construction of the assignment, whether, it was given and received in payment of an account, or as collateral security only, and the condition of the account between the parties were not subjects within the purview of this litigation and are not now determined. All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ. Judgment affirmed, with costs.